Name: Commission Regulation (EEC) No 2247/81 of 4 August 1981 on aid for transport of certain Greek products in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 81 Official Journal of the European Communities No L 219/7 COMMISSION REGULATION (EEC) No 2247/81 of 4 August 1981 on aid for transport of certain Greek products in the wine sector Sr|T8ia (Sitia) 'ApxÃ ¥veq (Archanes) Ã Ã µÃ ¼Ã ­Ã ± (Nemea) natpa (Patras)  grape musts and concentrated grape musts subject to a long-term storage contract. Article 2 The aid may be granted only if THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas the abolition of a national aid for export granted for certain Greek wines and musts before Accession has resulted in an increase in the cost thereof on Community markets, which were important outlets for the said products ; whereas this price increase has had a significant effect on sales of the said products and has resulted in the formation of excep ­ tionally high stocks for the season at the production stage ; whereas , in these circumstances, it is necessary to move the products in stock in order to prepare space for the new harvest ; whereas, in order to ensure that this operation is not too costly for producers, aid should be made available for transport for restorage of products to be transported before the harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,  the products transported are in bulk and of a volume of not less than 100 hi for each producer,  the distance is not less than 10 kilometres or more than 1 50 kilometres ; however, where storage capa ­ city is not available within the stated distance and in the case of transport by sea, the intervention agency must authorize transport to the nearest suitable place of storage,  the products were transported between 15 July and 15 September 1981 and transport was carried out by means of one or more vehicles,  applications for the grant of aid were submitted not later than 14 September 1981 -to the Greek intervention agency,  supporting documents for the grant of aid were submitted not later than 30 November 1981 to the Greek intervention agency. HAS ADOPTED THIS REGULATION : Article 1 Article 3 On application and under the conditions set out in Article 2, aid may be granted for transport to a point of storage belonging to a third party or to a place other than that where they are stored, for the following products produced before the 1981 /82 marketing year, held by producers :  quality wines psr The aid shall amount to 1*40 ECU per hectolitre for all the products referred to in Article 1 . Article 4 A. Registered designation of origin : Liqueur wines : X&amp;jxcx; (Samos) 1 . Greece shall take all necessary steps to ensure that the required checks are made ; it shall , in parti ­ cular, verify whether transport of the products referred to in Article 1 has taken place . 2 . Greece shall communicate to the Commission the quantities of products transported, not later than 31 January 1982 . Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos) Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphne de Patras) B. Designation of origin of superior quality : 'A^iuvxatov (Amynteon) Article 5 Poooi; (Rhodes) Ã Ã µÃ ¶Ã ¬ (Peza) SavxopiVT) (Santorini) This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1981 . Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± (Mantinea) Ã Ã ¯Ã Ã Ã ± (Zitsa) No L 219/8 Official Journal of the European Communities 5. 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1981 . For the Commission Poul DALSAGER Member of the Commission